Citation Nr: 0726927	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for dysthmic disorder 
(claimed as post-traumatic stress disorder and social 
phobia), evaluated as 10 percent disabling from June 15, 2002 
to August 17, 2004.

2.  Entitlement to an increased rating for dysthmic disorder 
(claimed as post-traumatic stress disorder and social 
phobia), evaluated as 30 percent disabling from August 18, 
2004.

3.  Entitlement to an increased rating for a scar, left 
thigh, harvest site for skin graft, currently evaluated as 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1998 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent disability rating for a dysthmic disorder, and a 
noncompensable (0 percent) disability for a scar, left thigh.

In a June 2004 rating action, the RO increased the disability 
evaluation for the veteran's service-connected scar, left 
thigh, to 10 percent, effective June 15, 2002.  In an August 
2004 rating action, the RO increased the disability 
evaluation for the veteran's service-connected dysthmic 
disorder to 30 percent, effective August 18, 2002. 


FINDINGS OF FACT

1.  For the period from June 15, 2002 to August 17, 2004, the 
veteran's dysthmic disorder manifested primarily with 
symptoms of depression with some transient symptoms 
indicative of no more than mild social and occupational 
impairment. 

2.  For the period beginning August 18, 2004 the veteran's 
dysthmic disorder, manifested primarily with symptoms of 
depression, anxiety, flattened affect, and diminished 
interest, and sleep impairment.

3.  A scar, left thigh, harvest site for skin graft 
manifested primarily with numbness.

4.  The veteran is presently receiving the maximum schedular 
rating available for his service-connected scar, left thigh, 
harvest site.


CONCLUSIONS OF LAW

1.  For the period from June 15, 2002 to August 17, 2004, the 
criteria for a disability rating in excess of a 10 percent 
disability rating for dysthymic disorder (claimed as PTSD and 
social phobia) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2006).

2.  For the period beginning August 18, 2004 the criteria for 
a disability rating in excess of 30 percent for dysthmic 
disorder (claimed as PTSD and social phobia) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9433 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for a scar, left thigh, harvest site for skin graft 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in December 2003.  The letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

While there was a lapse of time between the initial claim and 
when compliant notice of VCAA was provided to the veteran in 
December 2003, the issues were adjudicated by the RO 
following the issuance of the notice letter to the veteran, 
in a June 2004 and an August 2004 rating action.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because of the decision rendered 
in this case, there has been substantial compliance with all 
pertinent VA law and regulations as stated above, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  
Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Dysthymic disorder

Entitlement to an evaluation in excess of 30 percent for the 
period between June 15, 2002 and August 17, 2004.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2006)
Factual Background and Analysis

A rating action in August 2002 awarded the veteran service 
connection and assigned a 10 percent disability evaluation 
for dysthymic disorder, effective from June 15, 2002.  He did 
not appeal that decision.  In December 2002, the veteran 
sought to reopen his claim, alleging that there had been an 
increase in his psychiatric symptoms.  His claim for an 
increased rating was denied in a June 2003 RO rating 
decision.  In a subsequent August 2004 rating decision, the 
RO increased the disability rating to 30 percent, effective 
from August 17, 2004.  The veteran contends that he is 
entitled to a higher disability rating.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

The cumulative evidence during the period in question 
includes a May 2003 VA psychiatric examination and a March 
2004 outpatient treatment record from a mental health 
evaluation at a VA medical facility.  At the May 2003 VA 
psychiatric examination the veteran reported that his 
depression had worsened over the last year.  He identified 
three reasons for his depression which included problems 
related to living at home with his stepmother and father; a 
recent breakup with his girlfriend; and difficulties with his 
prosthesis as it hindered everything he did.  Regarding his 
employment, the veteran reported that for the last couple of 
months he had been working two jobs- one at a golf course and 
another as a bartender.  Prior to beginning these jobs, he 
worked for six months as a cook at his cousin's restaurant.  
He stated that he quit that position due to the physical 
demands of ambulating when the restaurant became busy.

The veteran also reported continued symptoms of his non-
service-connected social anxiety disorder (social phobia).  
These symptoms included a fear that people were staring at 
him, which caused him to feel very nervous, and have hot 
flashes, and diaphoresis.  He stated this would happen while 
he was standing in line at the store, but denied ever leaving 
a store without his purchases due to these symptoms.  He also 
denied avoiding stores or public places, reporting that he 
just "gets in and out quickly."  The veteran indicated that 
social anxiety was present while he socialized with close 
friends at the bar on weekends, but he was able to tolerate 
it.  

Upon examination, the veteran was dressed causally but 
displayed good hygiene.  He was alert, appropriate, and 
oriented times three.  He reported that his mood was down, 
but denied any homicidal or suicidal ideation or intent.  He 
did relate some abstract thoughts about death and what it's 
like.  He denied passive suicide thoughts and denied symptoms 
of mania.  The veteran reported that two of his acquaintances 
had recently passed away, one due to suicide.  He indicated 
that he was able to achieve approximately 6-7 hours of sleep 
per night, without any initial, middle, or terminal insomnia.  
He denied acute changes in level of socialization, appetite, 
or libido; but did report a decrease in his energy which he 
felt was related to the pain in his leg.  The veteran did not 
have any difficulty with activities of daily living, such as 
showering and shaving.  He denied crying spells, feelings of 
hopelessness or helplessness, and anhedonia.  The veteran 
also denied symptoms of paranoia and hallucinations in any 
modality.  

The veteran's thought processes were logical, sequential, and 
goal-directed.  No delusional content was elicited.  His 
response to proverbs was adequately abstract.  Some attention 
and concentration difficulty was noticed during his 
performance on serial sevens.  The examiner's Axis I 
diagnostic impression was dysthymic disorder, alcohol 
dependence, and social phobia.  The Axis IV diagnosis was: 
recent loss of two friends, break up of romantic 
relationship, interpersonal stressors in living situation.  
The veteran's reported GAF score was 80.  The examiner opined 
that the veteran's mood complaints seemed to be related to 
his continued adjustment to his injury and /or transient and 
expectable reaction to psychosocial stressors (e.g. recent 
breakup with girlfriend and death of two acquaintances).  
Moreover, although the veteran voiced a subjective sense of 
increased symptoms, his report of specific symptoms was 
inconsistent with that statement.  The severity of his 
symptoms had not increased since his last examination.  

The claims file also contains a record of an initial 
evaluation for VA outpatient treatment in performed in March 
2004.  During this evaluation, the veteran reported a history 
of social anxiety and depressed mood following the right leg 
amputation in 2001.  The veteran attributed his depressed 
mood to his pain and the subsequent dysfunction.  The 
physician noted that despite the veteran's traumatic injury 
he did not report symptoms consistent with a diagnosis of 
PTSD, although he did have occasional nightmares and thoughts 
of the event.  However, he did not report symptoms consistent 
with a major depressive episode.  

During the evaluation, the veteran described how his social 
anxiety symptoms had interfered with his social and 
vocational functioning.  The veteran reported that he became 
very anxious when in social situations, such as waiting in 
line, writing checks, etc.; but denied feeling anxious when 
he was alone.  He stated that anxiety occurred on a daily 
basis, along with manifestations including hot flashes and 
heavy perspiration.  The veteran further indicated that he 
was working as a car salesman and managing to cope with the 
anxiety, although with difficulty.  

Upon observation, the veteran was casually groomed.  He was 
alert, oriented and cooperative.  His conversation was 
logical and coherent, but somewhat underproductive.  His 
affect was blunted but he appeared somewhat more expressive 
as the interview progressed.  Sleep and appetite were 
adequate.  The veteran denied crying spells, but admitted to 
adehonia (in part related to the limitations imposed by his 
amputation).  The veteran further denied loss of libido, or 
any suicidal or homicidal intent or ideation.  There was no 
evidence of a cognitive or thought disorder.  He was living 
with his brother and had been involved in a romantic 
relationship for 7 months.  Prior to this, he was involved 
with a woman for 3 1/2 years.  The veteran GAF score was 
reported to be between 55 and 60.

Based upon the evidence above, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
service-connected dysthymic disorder, for the period between 
June 15, 2002 and August 17, 2004, have not been met.  In 
order to warrant a 30 percent disability rating, which is the 
next highest disability evaluation, there must be evidence 
of: occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms such 
as depressed mood, anxiety, suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment, mild memory 
loss.

In this regard there are no medical findings which show that 
the veteran's dysthymic disorder manifested with such 
symptomatology including anxiety, suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment, and 
mild memory loss.  The findings for the period in question do 
however show that the veteran's dysthymic disorder manifested 
primarily with a depressed mood.  Clinical evaluations in May 
2003 and March 2004 both reflect that the veteran reported 
symptoms of depression.  However, the May 2003 VA examiner 
indicated that while at least some of the depression was 
related to the veteran's difficulty adjusting to his 
prosthesis and his continued adjustment to his injury -the 
veteran's depression was also related to transient factors 
such as the recent loss of two of his friends, the break up 
of a romantic relationship, and interpersonal stressors in 
his living situation.  In addition, the VA examiner 
specifically found that the severity of the veteran dysthymic 
disorder symptoms had not increased since his last 
examination in July 2002.

Moreover, while the veteran also described symptoms of social 
anxiety, which reportedly caused some interference with his 
car salesman position and school matriculation, the Board 
notes that such anxiety was not associated with his dysthymic 
disorder.  Rather, it was shown during the July 2002 VA 
examination that the veteran's social anxiety was caused by a 
pre-existing social phobia disorder unrelated to his military 
service.  There is no evidence that the veteran experienced 
occupational and social impairment specifically as a result 
of his dysthymic disorder.  The veteran was able to maintain 
at least two long-term romantic relationships, and reported 
that he socialized with his friends on the weekends without 
any difficulty.  As noted, the occupational impairment was 
caused by his non service-connected social phobia/anxiety.

Finally, while the Board notes that the veteran's GAF score 
decreased significantly over the period of time under review- 
from a score of 80 in May 2003, to an estimated score range 
of 55 to 60, in March 2004; this was not solely reflective of 
the severity of his dysthymic disorder.  The Court has held 
that global assessments of functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  A GAF score of 80 is indicative of transient 
symptoms and expected reactions to psychosocial stressors.  
GAF scores between 55 and 60 are indicative of moderate 
difficulty in occupational and social functioning.  Id.  

Here, the veteran's March 2004 reported GAF score range of 
55-60 was rendered primarily upon the basis of the reported 
social anxiety symptoms-not symptoms associated with the 
service-connected dysthymic disorder.  The record from that 
outpatient treatment session reflects that the veteran did 
not report any increased feelings of depression nor did the 
psychologist indicate any findings consistent with 
symptomatology of the dysthymic disorder.  In fact, the 
psychologist stated that the veteran did not report any 
symptoms consistent with a major depressive episode.  In 
addition, the AXIS I diagnosis rendered was reported as 
social anxiety disorder, with only a provisional finding of 
depressive disorder, not otherwise specified.

Therefore, based upon the cumulative findings, the veteran is 
not entitled to a disability rating higher than 10 percent 
for the period between June 15, 2002 and August 17, 2004.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


Entitlement to an evaluation in excess of 30 percent for the 
period beginning August 18, 2004.  

In an August 2004 rating decision, the RO increased the 
veteran's evaluation for his service-connected dysthymic 
disorder to 30 percent disabling, effective August 18, 2004.  
The veteran contends he is entitled to a higher rating.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

The veteran underwent a VA examination in August 2004.  He 
reported that since his last examination, in May 2003, he had 
attended college but dropped out in the fall of 2003, 
reportedly due to his social anxiety and discomfort around 
people.  He then sold cars for two months, but left that 
position stating he could not deal with the confrontation 
with other people.  Following that position, the veteran was 
unemployed for several months and later secured employment 
maintaining security for a racetrack.  This job was more 
suitable as he worked alone monitoring security cameras and 
had little interaction with others.  The veteran expressed 
that he wanted to return to school and was looking into 
online classes.  He attributed the majority of his employment 
and social difficulties to his social anxiety, although he 
believed that his depression had interfered to some degree as 
well.  

At the time of the VA examination, the veteran was living 
with his younger brother.  He was also involved in a one-year 
romantic relationship which was progressing well.  The 
veteran stated that over the past six months he stayed home 
and watched television in his spare time and did not go out.  
The veteran described himself as very isolated, and explained 
that all his close friends had moved away.  The veteran 
attributed his increased social isolation to depression, 
rather than to social anxiety.  The veteran explained that he 
no longer went out because he felt he was being judged, but 
upon further questioning could not explain why.  He answered 
that it could be related to the loss of his lower right leg.  
He stated that he felt restless and/or nervous in social 
situations and sweated heavily.  However, the veteran 
indicated that he played golf with friends, regularly, at 
least once a week.  He expressed hope to be able to return to 
school.  He also denied any psychiatric hospitalizations 
since the last examination.

Objective observation revealed the veteran to be visibly 
anxious, frequently shifting in his chair and sweating 
despite the cold temperature in the room.  The rhythm and 
rate of his speech were normal.  His eye contact was 
appropriate.  The veteran's mood was dysthymic and his affect 
was somewhat flattened; although some appropriate affective 
expression was noted.  The veteran denied visual or auditory 
hallucinations.  There was no gross evidence of psychosis or 
mania.  The veteran's thought content was appropriate and his 
thought process was goal-directed.  He reported depression, a 
sad mood, crying, diminished interest, difficulty sleeping, 
loss of appetite with gradual weight loss (a fifteen pound 
weight loss since March 2004) and difficulty with 
concentration.  He indicated that he had occasional thoughts 
that things would be earlier if he was dead, but denied any 
suicidal or homicidal intent or ideation.  There was no 
impairment in communication.  The examiner indicated the 
veteran was capable of activities of daily living. The 
veteran's GAF due to dysthymic disorder alone was estimated 
at 75.  Overall GAF was estimated at 70.  

Based upon the examination and review of prior examinations, 
the examiner concluded that the veteran continued to meet 
criteria for dysthymic disorder.  His report of symptoms was 
consistent with previous examination, but seemed to be 
slightly worse in that he had become increasingly isolated, 
uninterested in activities and reported a subjective sense of 
increased depression.  This appeared to be related to his 
dysthymic disorder rather than his social anxiety.  However, 
he also reported that he had a meaningful relationship with 
his girlfriend and spent time golfing with friends.  Also, 
despite the increased social impairment due to the dysthymic 
disorder, his occupational impairment (loss of job and 
dropping out of school) seemed to be connected to his non-
service-connected social phobia.  Thus, there also appeared 
to be an overall decrease in functioning, which was 
attributable to the social phobia.  Finally, the examiner 
noted that the veteran was employed and the severity of his 
psychiatric symptoms did not render him unemployable.

After reviewing the available evidence for this period, the 
Board finds that the assignment of the 30 percent disability 
evaluation, for the period beginning August 18, 2004, was 
proper.  The veteran was assigned the 30 percent disability 
rating as the August 2004 examination showed evidence of 
anxiety, a flattened affect, depressed (dysthymic) mood, and 
endorsed some thoughts that things would be "easier" if he 
were dead.  In order to warrant the next highest disability 
rating, which is 50 percent, there must be evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

In the present appeal, the evidence reflects that the 
symptoms attributed to the veteran's dysthymic disorder do 
not more nearly approximate the above-mentioned schedular 
criteria.  The Board observes that while the veteran 
displayed a flattened affect, during the August 2004 
examination, his speech was otherwise normal; there were no 
findings of panic attacks (as opposed to anxiety attacks due 
to social phobia); and no memory impairment.  His thought 
content and processes were appropriate and goal-directed.  In 
addition, the veteran had a meaningful relationship with his 
girlfriend and spent time golfing with friends; thus 
evidencing that he was at least capable of establishing and 
maintaining effective relationships.  The Board also observes 
that the veteran achieved a GAF score of 75, which was 
specifically reflective of his dysthymic disorder.  Again, 
the Board points out that a GAF score of 75 is indicative of 
transient symptoms, and generally mild degree of impairment.  
Therefore, the evidence does not reflect symptomatology 
consistent with the criteria required for a higher evaluation 
of 50 percent.

Thus, based upon the cumulative findings, the veteran is 
entitled to a disability rating of 30 percent, and no higher, 
for the period beginning August 18, 2004.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran is currently 
employed and there is no objective evidence of, nor has the 
veteran indicated, any marked interference with such 
employment, specifically as a result of his dysthymic 
disorder.  The veteran has not been hospitalized due to his 
service-connected dysthymic disorder.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Scar, left thigh

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006)


780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. §4.118, Diagnostic Code 7805 (2006)

The veteran is currently in receipt of a 10 percent 
disability evaluation for his service-connected scar, left 
thigh.  A 10 percent rating is awarded for a superficial scar 
which is painful upon examination.  This is the maximum 
schedular rating available under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

The veteran contends that he is entitled to an increased 
disability rating for his service-connected scar, left thigh 
skin graft harvest site.  The Board has considered the 
appellant's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

From a review of the veteran's WRAMC medical records (which 
include the veterans' service medical records), dated between 
July 2001 and September 2002, it is noted that the veteran 
received a split-thickness skin graft for a soft tissue wound 
of the left anteromedical tibia that measured approximately 3 
x 2.5 cm.  The skin graft was harvested from his left, upper 
lateral thigh.  The medical records all indicate the veteran 
had residual numbness from the skin graft site, extending to 
the lateral ankle, but they contain no findings regarding any 
residuals from the left upper thigh harvest site.  

On his December 2002 claim for an increased rating, the 
veteran stated the scar tissue caused constant itching and 
occasional pain.  The veteran underwent a VA examination in 
May 2003.  The May 2003 examination record reflects that the 
veteran stated that the harvest site scar on his left thigh 
was numb; there had been no increase in his symptoms since 
the last examination in July 2002; and that the scar did not 
give him any problems.  The Board observes that as a matter 
of record, the July 2002 examination report does not contain 
any information about the left thigh scar at the harvest 
site.  

As noted, the veteran is presently receiving the maximum 
schedular rating available under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for his service-connected scar, left 
thigh, harvest site.  The available medical evidence reflects 
no findings that the left thigh scar is deep or that it 
causes limited motion, so as to warrant higher ratings under 
any alternative rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801(2006).  In addition, the skin graft site 
is shown to measure only 3 x 2.5 cm, which is less than the 
12 cm also required for a higher rating of 20 percent 
evaluation pursuant to Diagnostic Code 7801.  There are no 
alternative diagnostic codes which provide for a higher 
rating based upon the evidence available.

In addition, while the most recent examination revealed that 
the veteran's scar was numb, and not painful as described in 
the claim for an increased rating- the RO awarded the veteran 
the higher disability rating of 10 percent, based upon his 
earlier subjective report of a painful scar.  As noted, this 
is the maximum schedular disability rating for a painful 
superficial scar.  Therefore, a disability evaluation in 
excess of 10 percent must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 10 percent for dysthymic 
disorder (claimed as post-traumatic stress disorder and 
social phobia), from June 15, 2002 to August 17, 2004, is 
denied.

A disability rating in excess of 30 percent for dysthymic 
disorder (claimed as post-traumatic stress disorder and 
social phobia), from August 18, 2004 is denied.

A disability rating in excess of 10 percent for a scar, left 
thigh, harvest site for skin graft, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


